Title: From John Quincy Adams to Josiah, III Quincy, 4 October 1826
From: Adams, John Quincy
To: Quincy, Josiah, III


				
					October 4, 1826
				
				(Copy)Power Of Attorney.Know all men by these Presents that I John Quincy Adams of Boston in the County of Suffolk Esquire Co executor with Josiah Quincy of said Boston Esquire of the last Will and testament of John Adams late of Quincy in the County of Norfolk, deceased; have constituted and appointed Josiah Quincy my Co executor aforesaid and do hereby constitute and appoint him My Attorney for the further execution of the said Will as effectually as I could lawfully do or perform the same if personally present; and for me and in my name or in his own name as Co executor with me to do and perform every Act appertaining to the said WillAnd whereas for the execution of certain provisions of the said Will I have in my individual capacity given my Bond with four Mortgages of real estate to the said Executors including myself in that capacity which Bond and Mortgages are deposited in the hands of the said Josiah Quincy; which Bond upon the penalty of Forty two thousand dollars is conditioned for the payment by me, my heirs, executors or administrators of the sum of Twenty one thousand dollars in seven equal portions, each of Three thousand dollars with interest on the same payable for the support of Thomas Boylston Adams of said Quincy Esquire and of his family particularly his six children.Now I do hereby give power irrevocable to my said Co executor and Attorney either in my name or in his own as Co executor with me to commence and prosecute to final judgment and execution any suit or action at law or in equity against me in my individual capacity my heirs, executors or administrators which may be necessary for carrying into full effect the said settlement and the said provisions of the Will.And I do further authorize the said Josiah Quincy as joint Executor with me of the said Will to make the quarterly payments of Interest on the said Twenty one thousand dollars or on so much of the same the principal of which shall remain unpaid to the said Thomas Boylston Adams or to the support of his family as may be required for carrying into full effect the directions of the said Will taking in every case the receipts necessary for the discharge of the Executors in the execution of this trust.Witness my hand and seal at Quincy this fourth day of October One thousand eight hundred & twenty six.Signed sealed & delivered}(Signed)J. Q. Adams [Seal]in presence of Thomas B AdamsJohn Adams.(Copy of the Acknowledgment endorsed.)Norfolk. ss. Town of Quincy October 4th. A.D. 1826. Then the within named John Quincy Adams acknowledged the within instrument to be his free Act and deed.Coram Thomas B Adams Jur. Pacis(Copy of the Endorsements)Numbers in red ink 30. in black ink 62 1/2Power of AttorneyJ. Q. Adams to Josiah Quincy Ex’orRecd. Oct 4—1826.Dedham October 4 1826 Received and Entered with Norfolk Records Lib 78 folo. 310.Per Enos Foord Reg.(Copy)1826.Re-Appraisement of the Quincy Hancock Wood lot.Quincy Sept 5th.It appears on a resurvey of the Quincy Hancock Wood lot belonging to the estate of John Adams late of Quincy deceased, there was two Acres two quarters and nine rods of Swamp land which was not included in the first survey. We the Subscribers do appraise the same at twelve dollars the Acre making the whole $30.67.
				(Signed) Daniel GreenleafJosiah BassJosiah Adams.
			